David Newbern, Justice, dissenting. The majority opinion notes that Mr. Cotton’s legal theory was one of implied contract, but it does not make a distinction between contract implied in law and contract implied in fact. In my view this matter was submitted to the jury on a theory of contract implied in law or quasi contract. Mr. Cotton’s claim is that the city accepted his services with knowledge that they were being provided by him and he should be compensated, not for some salary figure which might have been the subject of an ordinance, but for the value of his services. It is said that the case of City of El Dorado v. Faulkner, 107 Ark. 455, 155 S.W. 516 (1913), is “virtually identical” to the one before us now except for the “legal theory” presented by Mr. Cotton. In my view, that difference is substantial. There, the claim was based on an allegation that an ordinance had been passed pursuant to which the claimant was entitled to salary. Here, no such claim is being made, rather the claimant seeks the value of his services, not on the basis of any ordinance or express contract, but because they were provided by him and accepted by the city. In his opening statement, counsel for Mr. Cotton said the claim was for the value of the services rendered. The majority opinion correctly notes that instructions on agency and ratification were given; however, no mention is made of the court’s instruction number 16 which was: “Where labor or material is furnished by a party and no price is agreed upon, the law will imply an agreement to pay what it is worth.” Mr. Cotton was appointed by the marshal, sworn in by the mayor of Greenbrier, and given an official City of Greenbrier identification card showing the oath he had taken to become assistant marshal. He purchased the necessary clothing and went to work. He appeared before numerous sessions of the city council which declined to vote up or- down on a salary for him. Unlike Texarkana v. Friedell, 82 Ark. 531, 102 S.W. 374 (1907), in this case we have no question of ratification resulting from the casual knowledge of various members of the council. Here the matter was presented officially to the council which “tabled” it from time to time, thus effectively stringing Mr. Cotton along all the while having official knowledge of his situation. In my view, given these facts and the court’s instruction 16 permitting a finding of a contract implied in law, the jury’s verdict and the judgment based upon it should stand. Purtle, J., joins in this dissent.